UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8347


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MELVIN A. FORD,

                  Defendant - Appellant.



                              No. 08-8348


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

NORMAN O’NEAL BROWN,

                  Defendant - Appellant.



                              No. 08-8349


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.
PAUL WINESTOCK, JR.,

               Defendant - Appellant.



                            No. 08-8350


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

MICHAEL STEVEN SMITH,

               Defendant - Appellant.



                            No. 08-8351


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

JEFFREY ANDREW REID,

               Defendant - Appellant.



                            No. 08-8352


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.




                                 2
WALTER TREVAUGHN SMITH,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.       William M. Nickerson, Senior
District   Judge.    (1:90-cr-00454-WMN-5; 1:90-cr-00454-WMN-4;
1:90-cr-00454-WMN-3; 1:90-cr-00454-WMN-8; 1:90-cr-00454-WMN-10;
1:90-cr-00454-WMN-2)


Submitted:   February 24, 2009           Decided:    March 18, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paresh S. Patel, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland, for Appellants. Barbara Slaymaker Sale,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

            Melvin       Ford,      Norman       Brown,   Paul     Winestock,       Jr.,

Michael    Smith,       Jeffrey     Reid,        and   Walter     Smith    appeal    the

district court’s order denying their motion for reduction of

sentence under 18 U.S.C. § 3582(c) (2006).                      We have reviewed the

record    and    find   no   reversible          error.    See    United    States    v.

Dunphy, 551 F.3d 247 (4th Cir. 2009).                     Accordingly, we affirm

the district court’s order for the reasons stated by the court.

United States v. Brown, No. 1:90-cr-00454-WMN (D. Md. Oct. 6,

2008).          We   also    deny     appellant        Winestock’s        motions    for

appointment of counsel and for judicial notice.                            We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the     materials     before     the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             4